DETAILED ACTION
This action is in response to the after final response dated 10/17/2022 in which claims 1-2, 4-5, 7, 15-20, 30, and 32-37 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered and they are persuasive, thus the current action is thus made Non-Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al, Hydrophilically patterned superhydrophobic cotton fabrics and their use in ink printing, J. Mater. Chem. A, 2014,2, 8094-8102 (hereinafter “Wang”).
Regarding claim 19 Wang discloses a method of making hydrophilically patterned superhydrophobic cotton fabrics by anchoring/grafting a polymer coating in a pattern on the surface of a cotton fabric, 
wherein the grafting is a treatment wherein UV light is filtered through a photo-mask made of sculpted aluminum foil with an opening pattern, i.e. defining an opening pattern, and a surface of the substrate is exposed to the filtered UV light/irradiation, where the polymer is grafted only where the UV light is exposed and thus treats a portion of the surface of the membrane (Scheme 4, Ink Stamp section). 
Where specifically the substrate is cotton fabric and thus comprises fibers, so in the process of treating the cotton fabric as described above, the cotton fibers are inherently treated.
With specific regard to the limitation “forming a substrate from the treated fiber, wherein the substrate has a surface”, the treated cotton fabric (and thus the treated cotton fibers) are seen to be formed into a substrate when it is assembled into the stamp (as shown in Scheme 4, pg. 8099), i.e. which is used as a substrate for ink. It is noted that the claim limitations are not seen to require any specific process of forming.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, 18-20, 30, 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, Hydrophilically patterned superhydrophobic cotton fabrics and their use in ink printing, J. Mater. Chem. A, 2014,2, 8094-8102 (hereinafter “Wang”).
Regarding claim 1 and 30 Wang discloses a method of making hydrophilically patterned superhydrophobic cotton fabrics by anchoring/grafting a polymer coating in a pattern on the surface of a cotton fabric, wherein the grafting is a treatment wherein UV light is filtered through a photo-mask made of sculpted aluminum foil with an opening pattern, i.e. defining an opening pattern, and a surface of the substrate is exposed to the filtered UV light/irradiation, where the polymer is grafted only where the UV light is exposed and thus treats a portion of the surface of the membrane (Scheme 4, Ink Stamp section). 
Wang does not disclose wherein the treated portion of the surface has a roll off angle in a range of 50 degrees to 90 degrees and a contact angle in a range of 90 degrees to 180 degrees for a 50 μL water droplet when the surface is immersed in toluene.
However, Wang teaches that shedding angle (i.e. roll off angle) effects (or is a measure of) the performance of the coating (“I. Introduction” and “Coating Optimization” sections) and; the roll of angle of the surface is thus a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
While the disclosure relates to water droplets in air, the same principles are expected apply to the roll off angle as measure while submerged in toluene since they both measure the interaction of water droplets with the surface, though the values would be expected to be different from those measured in air.
Regarding claim 2 Wang discloses the method of claim 1, wherein the substrate is planer (Scheme 4).
Regarding claim 4 Wang discloses the method of claim 1, but does not specifically disclose wherein treating the portion of the surface results in an untreated portion of the surface, and the untreated portion of the surface has a roll off angle between 0 degrees and 50 degrees for a 50 μL water droplet when the surface is immersed in toluene. However, as above, the roll of angle of the surface is thus a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
Regarding claim 5 Wang discloses the method of claim 1, wherein the substrate is not disclosed to be non-planer, however it is well known and thus would have been obvious to use stamps with curved (non-planer) faces.
Regarding claim 7 Wang discloses the method of claim 1, wherein the surface of the substrate comprises an aromatic component (Fig. 1). 
Regarding claim 18 Wang discloses the method of claim 1, wherein the time of UV irradiation is not disclosed, however time of UV irradiation clearly effects the polymerization process and is thus a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
Regarding claim 20 Wang discloses the method of claim 1, but does not disclose wherein the surface of the substrate has an increased roll off angle for a 50 μL water droplet when the substrate surface is immersed in toluene compared to a substrate formed from untreated fibers .
However Wang teaches that shedding angle (i.e. roll off angle) effects (or is a measure of) the performance of the coating (“I. Introduction” and “Coating Optimization” sections) and; the roll of angle of the surface is thus a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
While the disclosure relates to water droplets in air, the same principles are expected apply to the roll off angle as measure while submerged in toluene since they both measure the interaction of water droplets with the surface, though the values would be expected to be different from those measured in air.
Regarding claim 32 Wang discloses the substrate of claim 30, but does not specifically disclose wherein treating the portion of the surface results in an untreated portion of the surface, and the untreated portion of the surface has a roll off angle between 0 degrees and 50 degrees for a 50 μL water droplet when the surface is immersed in toluene. However, as above, the roll of angle of the surface is thus a variable which achieves a recognized result, and it would therefore have been obvious for one of skill in the art to optimize this variable through routine experimentation, by using values including those within the scope of the present claims, so as to produce desired end results. See MPEP § 2144.05 (B).  
Regarding claim 33 Wang discloses the substrate of claim 30, wherein the UV radiation-treated surface areas comprises at least one of an aromatic component (i.e. the block co-polymer, Fig. 1) and the non-UV radiation-treated surface (i.e. cotton) areas inherently lacks an aromatic component and an unsaturated component. 
Regarding claim 34 and 36 Wang discloses the substrate of claim 30, wherein the substrate comprises cotton fabric and is thus porous and may function as membrane or filter media is thus a “membrane” and “filter media” as claimed.
Regarding claim 35 and 37 Wang discloses the substrate of claim 30, comprising a fiber web (i.e. cotton fabric) forming the first surface Wang; Scheme 4, which may either be woven or non-woven as both are known alternative cotton fabrics to one of skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang further in view of US 2006/0252848 A1 (hereinafter “Guillaume”).
Regarding claim 15 Wang discloses the method of claim 1, but does not disclose further comprising exposing the surface to H2O2 while exposing the surface to the filtered UV radiation. 
However Guillaume discloses crosslinking polymers using hydrogen peroxide with UV light [0010]
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Wang by using hydrogen peroxide in addition to the UV light as in Guillaume because this involves the simple substitution of  known means of UV crosslinking polymers. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang further in view of US 2013/0180920 A1 (hereinafter “Sivaniah”).
Regarding claim 16-17 Wang discloses the method of claim 1, but does not disclose further comprising exposing the surface to ozone (and to claim 17 oxygen) while exposing the surface to the filtered UV radiation. 
However Sivaniah discloses wherein a polymer matrix is cross-linked by UV light, including using “a gaseous oxidizing agent” by UV exposure in an oxygen atmosphere to produce ozone ([0036]-[0038]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Wang by using UV light in an oxygen environment to form ozone as in Sivaniah because the gaseous oxidizing agent provides benefits in the crosslinking by diffusing through the matrix [0037]-[0038].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 15-20, 30, and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-17, 20-22 of U.S. Patent No. US 10315140 B2 in view of by Wen Ma, Md. Saifur Rahaman, Heloise Therien-Aubin; Controlling biofouling of reverse osmosis membranes through surface modification via grafting patterned polymer brushes. Journal of Water Reuse and Desalination 1 September 2015; 5 (3): 326-334. (hereinafter “Ma’), Wang, Guillaume and Sivaniah.  ‘140 discloses substantially the limitations of the instant claims except that it is not disclosed that the UV radiation is filtered through a mask defining an opening pattern. However this is seen to have been obvious from the disclosure of Ma i.e. who  discloses a method of surface modification of an RO membrane, by grafting a polymer coating in a checkerboard pattern on the surface of the RO membrane, ie. the substrate, wherein the grafting is a treatment wherein UV light is filtered through a photomask in a checkerboard pattern, i.e. defining an opening pattern, and a surface of the substrate RO membrane is exposed to the filtered UV light/irradiation, where the polymer is grafted only where the UV light is exposed and thus treats a portion of the surface of the membrane (Abstract, Grafting and patterning of the polymer brushes Section), and further Wang as above. Further limitations are seen to be obvious from ‘140 or additionally in combination with Ma, Wang, Guillaume and Sivaniah as cited and for the reasons as given in the current and previous rejections.
Claims 1-2, 4-5, 7, 15-20, 30, and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 14, 17-21 of U.S. Patent No. US 11207623 B2 in view of by Wen Ma, Md. Saifur Rahaman, Heloise Therien-Aubin; Controlling biofouling of reverse osmosis membranes through surface modification via grafting patterned polymer brushes. Journal of Water Reuse and Desalination 1 September 2015; 5 (3): 326-334. (hereinafter “Ma’), Wang, Guillaume and Sivaniah.  ‘623 discloses substantially the limitations of the instant claims except that it is not disclosed that the UV radiation is filtered through a mask defining an opening pattern. However this is seen to have been obvious from the disclosure of Ma i.e. who  discloses a method of surface modification of an RO membrane, by grafting a polymer coating in a checkerboard pattern on the surface of the RO membrane, ie. the substrate, wherein the grafting is a treatment wherein UV light is filtered through a photomask in a checkerboard pattern, i.e. defining an opening pattern, and a surface of the substrate RO membrane is exposed to the filtered UV light/irradiation, where the polymer is grafted only where the UV light is exposed and thus treats a portion of the surface of the membrane (Abstract, Grafting and patterning of the polymer brushes Section), and further Wang as above. Further limitations are seen to be obvious from ‘623 or additionally in combination with Ma, Wang, Guillaume and Sivaniah as cited and for the reasons as given in the current and previous rejections.
Claims 1-2, 4-5, 7, 15-20, 30, and 32-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 34-38 of copending Application No. 17/530087 in view of by Wen Ma, Md. Saifur Rahaman, Heloise Therien-Aubin; Controlling biofouling of reverse osmosis membranes through surface modification via grafting patterned polymer brushes. Journal of Water Reuse and Desalination 1 September 2015; 5 (3): 326-334. (hereinafter “Ma’), Wang, Guillaume and Sivaniah.  ‘087 discloses substantially the limitations of the instant claims except that it is not disclosed that the UV radiation is filtered through a mask defining an opening pattern. However this is seen to have been obvious from the disclosure of Ma i.e. who  discloses a method of surface modification of an RO membrane, by grafting a polymer coating in a checkerboard pattern on the surface of the RO membrane, ie. the substrate, wherein the grafting is a treatment wherein UV light is filtered through a photomask in a checkerboard pattern, i.e. defining an opening pattern, and a surface of the substrate RO membrane is exposed to the filtered UV light/irradiation, where the polymer is grafted only where the UV light is exposed and thus treats a portion of the surface of the membrane (Abstract, Grafting and patterning of the polymer brushes Section), and further Wang as above.
Further limitations are seen to be obvious from ‘087 or additionally in combination with Ma, Wang, Guillaume and Sivaniah as cited and for the reasons as given in the current and previous rejections.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773